Citation Nr: 0506020	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for breast cancer.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action by the RO 
that denied service connection for diabetes mellitus and 
breast cancer.  In January 2005, the veteran appeared and 
gave testimony at a hearing before the undersigned in 
Washington D.C.  A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported receiving on going treatment for 
diabetes mellitus and for his breast cancer at a VA 
outpatient facility in Bricktown, New Jersey.  No clinical 
records from this facility subsequent to August 1999 are 
currently in the claims folder.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, records from this facility dated 
after August 12, 1999 should be requested and associated with 
the claims folder.  

In addition, the record contains statements from Kenneth D. 
Nahum, D.O., and Joseph P. Russo, M.D., who have reported 
treating the veteran in recent years for breast cancer.  No 
clinical records reflecting this treatment are in the claims 
folder.  The veteran has also reported treatment for diabetes 
mellitus at the Howell Jackson Medical Group in Las Vegas, 
Nevada, and at the St Rose Hospital in Henderson Nevada.  No 
treatment records from either of these facilities are 
currently of record.  VA is required to seek records of 
relevant treatment reported in letters from private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, the Board notes that the veteran was afforded a VA 
examination for diabetes mellitus and his breast cancer In 
February 2003.  However, the examiner did not have the 
veteran's claims folder available for review at the time of 
the examination, and did not express opinions as to the 
etiology of these disabilities.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the Board's opinion, the VA physician who conducted this 
examination should be provided the veteran's claims folder 
and requested to furnish opinion regarding the etiology of 
these disorders.  

In view of the above, this case is REMANDED for the following 
actions:

1.  Obtain copies of all clinical records 
documenting treatment for diabetes 
mellitus and breast cancer at the VA 
outpatient facility in Brick, New Jersey, 
subsequent to August 12, 1999.  All 
records obtained should be associated 
with the claims folder.  

2.  Obtian copies of all records of 
treatment for breast cancer or diabetes 
mellitus from Kenneth D. Nahum, D.O., in 
Howell New Jersey, Joseph P. Russo, M.D., 
in Livingston, New Jersey, the Howell 
Jackson Medical Group in Las Vegas, 
Nevada, and the St Rose Hospital in 
Henderson, Nevada. 

3.  Then, send the claims folder to the 
VA physician who conducted the February 
2003 examination for diabetes mellitus 
and breast cancer.  After a review of the 
record, the physician should express 
opinions with rationales as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran's 
diabetes mellitus and/or breast cancer 
had their onset during service or are 
otherwise the result of a disease or 
injury in service.  In this regard it is 
noted that the veteran has reported 
exposure to asbestos and lead based paint 
while serving aboard ships in service.

4.  Then, re-adjudicate the claims for 
service connection for diabetes mellitus 
and breast cancer.  If these benefits 
remain denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




